Exhibit 10.1


SPARTAN MOTORS, INC.
STOCK INCENTIVE PLAN OF 2012
(As Amended Through May 15, 2012)


Effective May 23, 2012


SECTION 1


Establishment of Plan; Purpose of Plan




1.1             Establishment of Plan.   The Company hereby establishes the
STOCK INCENTIVE PLAN OF 2012 (the “Plan”) for its directors, corporate,
divisional and Subsidiary officers and other key employees. The Plan permits the
grant and award of Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units and Stock Awards.


1.2             Purpose of Plan.   The purpose of the Plan is to provide
directors, officers and other key employees of the Company, its divisions and
its Subsidiaries with an increased incentive to contribute to the long-term
performance and growth of the Company and its Subsidiaries, to join the
interests of directors, officers and other key employees with the interests of
the Company’s shareholders through the opportunity for increased stock ownership
and to attract and retain directors, officers and other key employees. The Plan
is further intended to provide flexibility to the Company in structuring
long-term incentive compensation to best promote the foregoing objectives.
Within that context, it is intended that most awards of Stock Options under the
Plan are to provide performance-based compensation under Section 162(m) of the
Code and the Plan shall be interpreted, administered and amended if necessary to
achieve that purpose.


SECTION 2


Definitions


The following words have the following meanings unless a different meaning
plainly is required by the context:


2.1            “ Act ” means the Securities Exchange Act of 1934, as amended.


2.2            “ Board ” means the Board of Directors of the Company.


2.3            “ Change in Control ,” unless otherwise defined in an Incentive
Award, means (a) the failure of the Continuing Directors at any time to
constitute at least a majority of the members of the Board; (b) the acquisition
by any Person other than an Excluded Holder of beneficial ownership (within the
meaning of Rule 13d-3 issued under the Act) of 35% or more of the outstanding
Common Stock or the combined voting power of the Company’s outstanding
securities entitled to vote generally in the election of directors; (c) the
consummation by the Company of a reorganization, merger or consolidation, unless
with or into a Permitted Successor; or (d) the consummation by the Company of
the sale or disposition of all or substantially all of the assets of the
Company, other than to a Permitted Successor.
 
 
 

--------------------------------------------------------------------------------

 


2.4            “ Code ” means the Internal Revenue Code of 1986, as amended.


2.5            “ Committee ” means the Compensation Committee of the Board or
such other committee as the Board may designate from time to time. The Committee
shall consist of at least 2 members of the Board and all of its members shall be
Non-Employee Directors and “outside directors” as defined in the regulations
issued under Section 162(m) of the Code.


2.6            “ Common Stock ” means the Common Stock, $.01 par value, of the
Company.


2.7            “ Company ” means Spartan Motors, Inc., a Michigan corporation,
and its successors and assigns.


    2.8            “ Competition ” means participation, directly or indirectly,
in the ownership, management, financing or control of any business that is the
same as or similar to the pres­ent or future businesses of the Company or any
Subsidiary.  Such participation may be by way of employ­ment, consulting
services, direc­tor­ship or officership.  Ownership of less than ­3% of the
shares of any cor­poration whose shares are traded publicly on any national or
regional stock exchange or over the counter shall not be deemed Competition.


2.9            “ Continuing Directors ” mean the individuals constituting the
Board as of the date this Plan was adopted and any subsequent directors whose
election or nomination for election by the Company’s shareholders was approved
by a vote of three-quarters (3/4) of the individuals who are then Continuing
Directors, but specifically excluding any individual whose initial assumption of
office occurs as a result of either an actual or threatened solicitation subject
to Rule 14a-12(c) of Regulation 14A issued under the Act or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.


2.10            “ Disability ” means: (a) a Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (b) a
Participant is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of Company.


2.11            “ Employee Benefit Plan ” means any plan or program established
by the Company or a Subsidiary for the compensation or benefit of employees of
the Company or any of its Subsidiaries.
 
 
2

--------------------------------------------------------------------------------

 


2.12            “ Excluded Holder ” means (a) any Person who at the time this
Plan was adopted was the beneficial owner of 10% or more of the outstanding
Common Stock; or (b) the Company, a Subsidiary or any Employee Benefit Plan of
the Company or a Subsidiary or any trust holding Common Stock or other
securities pursuant to the terms of an Employee Benefit Plan.


2.13            “ Incentive Award ” means the award or grant of a Stock Option,
Stock Appreciation Right, Restricted Stock, Restricted Stock Unit or Stock Award
to a Participant pursuant to the Plan.


2.14            “ Market Value ” shall equal the closing price of Common Stock
reported on Nasdaq on the date of grant, exercise or vesting, as applicable, or
if Nasdaq is closed on that date, the last preceding date on which Nasdaq was
open for trading and on which shares of Common Stock were traded. If the Common
Stock is not listed on Nasdaq, the Market Value shall be determined by any means
deemed fair and reasonable by the Committee, which determination shall be final
and binding on all parties.


2.15            “ Mature Shares ” means shares of Common Stock that a
Participant has owned for at least six months and that meet any other holding
requirements established by the Committee for the shares to be used for
attestation.


2.16            “ Nasdaq ” means The Nasdaq Stock Market LLC, or if the Common
Stock is not listed for trading on the on the Nasdaq Stock Market LLC on the
date in question, then such other United States-based stock exchange or
quotation system on which the Common Stock may be traded or quoted on the date
in question.


2.17            “ Non-Employee Directors ” shall mean individuals who qualify as
such within the meaning of Rule 16b-3 under the Exchange Act (or any successor
definition thereto).


2.18            “ Participant ” means a director, corporate officer, divisional
officer or any key employee of the Company, its divisions or its Subsidiaries
who the Committee determines is eligible to participate in the Plan and who is
designated to be granted an Incentive Award under the Plan.


2.19            “ Permitted Successor ” means a company that, immediately
following the consummation of a transaction specified in clauses (c) and (d) of
the definition of “Change in Control” above, satisfies each of the following
criteria: (a) 50% or more of the outstanding common stock of the company and the
combined voting power of the outstanding securities of the company entitled to
vote generally in the election of directors (in each case determined immediately
following the consummation of the applicable transaction) is beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
beneficial owners of the outstanding Common Stock and outstanding securities
entitled to vote generally in the election of directors (respectively)
immediately prior to the applicable transaction; (b) no Person other than an
Excluded Holder beneficially owns, directly or indirectly, 10% or more of the
outstanding common stock of the company or the combined voting power of the
outstanding securities of the company entitled to vote generally in the election
of directors (for these purposes the term Excluded Holder shall include the
company, any subsidiary of the company and any employee benefit plan of the
company or any such subsidiary or any trust holding common stock or other
securities of the company pursuant to the terms of any such employee benefit
plan); and (c) at least a majority of the board of directors of the company is
comprised of Continuing Directors.
 
 
3

--------------------------------------------------------------------------------

 


2.20            “ Person ” has the same meaning as set forth in Sections 13(d)
and 14(d)(2) of the Act.


2.21            “ Restricted Period ” means the period of time during which
Restricted Stock or Restricted Stock Units awarded under the Plan are subject to
the risk of forfeiture, restrictions on transfer and other restrictions and/or
conditions pursuant to Section 7.  The Restricted Period may differ among
Participants and may have different expiration dates with respect to shares of
Common Stock covered by the same Incentive Award.


2.22            “ Restricted Stock ” means Common Stock awarded to a Participant
pursuant to Section 7 of the Plan.


2.23            “ Restricted Stock Unit ” means the right, as described in
Section 7, to receive an amount, payable in either cash or shares of Common
Stock, equal to the value of a specified number of shares of Common Stock.


2.24            “ Retirement ” means any of the following: (a) the voluntary
termination by a Participant of all employment with the Company and its
Subsidiaries, (b) the fulfillment of the term for which a director of the
Company was elected followed by that director standing for re-election at a
meeting of the Company’s shareholders and failing to be re-elected, or (c) the
fulfillment of the term for which a director of the Company was elected followed
by that director not standing for re-election, in each case (as applicable)
after the Participant has attained either (i) 62 years of age or (ii) age 60
with at least 10 years of continuous service with the Company or any of its
Subsidiaries, or such other age as shall be determined by the Committee in its
sole discretion or as otherwise may be set forth in the Incentive Award
agreement or other grant document with respect to a Participant and a particular
Incentive Award.


2.25             “Retirement Eligible” means the attainment by a Participant
that is currently employed by or a director of the Company or any of its
Subsidiaries of either (i) 62 years of age or (ii) age 60 with at least 10 years
of continuous service with the Company or any of its Subsidiaries.


2.26            “ Stock Appreciation Right ” or “ SAR ” means a right awarded to
a Participant pursuant to Section 6 of the Plan, which shall entitle the
Participant to receive cash, Common Stock, other property or a combination
thereof, as determined by the Committee, having a value on the date the SAR is
exercised equal to the excess of (a) the Market Value of a share of Common Stock
at the time of exercise over (b) the base price of the right, as established by
the Committee on the date the award is granted (provided that such base price is
not lower than the Market Value as of the date of grant).
 
 
4

--------------------------------------------------------------------------------

 


2.27            “ Stock Award ” means an award of Common Stock awarded to a
Participant pursuant to Section 8 of the Plan.


2.28            “ Stock Option ” means the right to purchase Common Stock at a
stated price for a specified period of time. For purposes of the Plan, a Stock
Option may be either an incentive stock option within the meaning of Section
422(b) of the Code or a nonqualified stock option.


2.29            “ Subsidiary ” means any corporation or other entity of which
50% or more of the outstanding voting stock or voting ownership interest is
directly or indirectly owned or controlled by the Company or by one or more
Subsidiaries of the Company.


SECTION 3


Administration


3.1             Power and Authority .   The Committee shall administer the Plan.
The Committee may delegate record keeping, calculation, payment and other
ministerial administrative functions to individuals designated by the Committee,
who may be officers or employees of the Company or its Subsidiaries. Except as
limited in this Plan or as may be necessary to ensure that this Plan provides
performance-based compensation under Section 162(m) of the Code, the Committee
shall have all of the express and implied powers and duties set forth in the
Bylaws of the Company and this Plan, shall have full power and authority to
interpret the provisions of the Plan and Incentive Awards granted under the Plan
and shall have full power and authority to supervise the administration of the
Plan and Incentive Awards granted under the Plan and to make all other
determinations and do all things considered necessary or advisable for the
administration of the Plan. All determinations, interpretations and selections
made by the Committee regarding the Plan shall be final and conclusive. The
Committee shall hold its meetings at such times and places as it considers
advisable. Action may be taken by a written instrument signed by all of the
members of the Committee and any action so taken shall be fully as effective as
if it had been taken at a meeting duly called and held. The Committee shall make
such rules and regulations for the conduct of its business as it considers
advisable.


3.2             Grants or Awards to Participants.   In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine all provisions of Incentive Awards as the Committee may consider
necessary or desirable and as are consistent with the terms of the Plan,
including, without limitation, the following: (a) the persons who shall be
selected as Participants; (b) the nature and, subject to the limitations set
forth in Sections 4.1 and 4.2 of the Plan, extent of the Incentive Awards to be
made to each Participant (including the number of shares of Common Stock to be
subject to each Incentive Award, any exercise or purchase price, the manner in
which an Incentive Award will vest or become exercisable and the form of payment
for the Incentive Award); (c) the time or times when Incentive Awards will be
granted; (d) the duration of each Incentive Award; and (e) the restrictions and
other conditions to which payment or vesting of Incentive Awards may be subject.
 
 
5

--------------------------------------------------------------------------------

 


3.3             Amendments or Modifications of Awards.   Subject to Section 11,
the Committee shall have the authority to amend or modify the terms of any
outstanding Incentive Award in any manner, provided that the amended or modified
terms are not prohibited by the Plan as then in effect, including, without
limitation, the authority to: (a) modify the number of shares or other terms and
conditions of an Incentive Award, provided that any increase in the number of
shares of an Incentive Award other than pursuant to Section 4.3 shall be
considered to be a new grant with respect to such additional shares for purposes
of Code section 409A and such new grant shall be made at Market Value on the
date of the grant; (b) extend the term of an Incentive Award to a date that is
no later than the earlier of the latest date upon which the Incentive Award
could have expired by its terms under any circumstances or the 10 th anniversary
of the date of grant (for purposes of clarity, as permitted under Section 409A
of the Code, if the term of a Stock Option is extended at a time when the Stock
Option exercise price equals or exceeds the Market Value, it will not be an
extension of the term of the Stock Option, but instead will be treated as a
modification of the Stock Option and a new Stock Option will be treated as
having been granted); (c) accelerate the exercisability or vesting or otherwise
terminate, waive or modify any restrictions relating to an Incentive Award; (d)
accept the surrender of any outstanding Incentive Award; and (e) to the extent
not previously exercised or vested, authorize the grant of new Incentive Awards
in substitution for surrendered Incentive Awards, provided, however, that such
grant of new Incentive Awards shall be considered a new grant for purposes of
Code section 409A and such new grant shall be made at Market Value on the date
of the grant; provided, that Incentive Awards issued under the Plan may not be
repriced, replaced, regranted through cancellation or modified without
shareholder approval if the effect of such repricing, replacement, regrant or
modification would be to reduce the exercise price or base price of such
Incentive Awards to the same Participants; further provided , that no amendment
or modification will alter the Plan in such a way as to cause it to be governed
by Code section 409A.


3.4             Indemnification of Committee Members.   Neither any member or
former member of the Committee nor any individual to whom authority is or has
been delegated shall be personally responsible or liable for any act or omission
in connection with the performance of powers or duties or the exercise of
discretion or judgment in the administration and implementation of the Plan.
Each person who is or shall have been a member of the Committee shall be
indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person’s or the
Committee’s taking or failing to take any action under the Plan. Each such
person shall be justified in relying on information furnished in connection with
the Plan’s administration by any appropriate person or persons.


SECTION 4


Shares Subject to the Plan


4.1             Number of Shares.   Subject to adjustment as provided in Section
4.3 of the Plan,  the total number of shares of Common Stock available for
Incentive Awards under the Plan shall be two million (2,000,000) shares of
Common Stock; plus shares subject to Incentive Awards that are canceled,
surrendered, modified, exchanged for substitute Incentive Awards or expire or
terminate prior to the exercise or vesting of the Incentive Award in full and
shares that are surrendered to the Company in connection with the exercise or
vesting of an Incentive Award, whether previously owned or otherwise subject to
such Incentive Award; provided , that not more than 67% of the shares authorized
for issuance under the Plan pursuant to this Section 4.1 may be issued as Stock
Awards, Restricted Stock or Restricted Stock Units.  Such shares shall be
authorized and may be either unissued shares, shares issued and repurchased by
the Company (including shares purchased on the open market), shares issued and
otherwise reacquired by the Company and shares otherwise held by the Company.
 
 
6

--------------------------------------------------------------------------------

 


4.2             Limitation Upon Incentive Awards.   No Participant shall be
granted, during any calendar year, Incentive Awards with respect to more than
125,000 shares of Common Stock, subject to adjustment as provided in Section 4.3
of the Plan, but only to the extent that such adjustment will not affect the
status of any Incentive Award theretofore issued or that may thereafter be
issued as “performance based compensation” under Section 162(m) of the Code.  A
purpose of this Section 4.2 is to ensure that the Plan may provide
performance-based compensation under Section 162(m) of the Code and this Section
4.2 shall be interpreted, administered and amended if necessary to achieve that
purpose.
 
4.3            Adjustments.
 
(a)             Stock Dividends and Distributions.   If the number of shares of
Common Stock outstanding changes by reason of a stock dividend, stock split,
recapitalization or other general distribution of Common Stock or other
securities to holders of Common Stock, the Committee shall provide that the
number and kind of securities subject to Incentive Awards and reserved for
issuance under the Plan and the limitation provided in Section 4.2, together
with applicable exercise prices and base prices, as well as the number and kind
of securities available for issuance under the Plan, shall be adjusted in an
equitable manner.  No fractional shares shall be issued pursuant to the Plan and
any fractional shares resulting from such adjustments shall be eliminated from
the respec­tive Incentive Awards.


(b)             Other Actions Affecting Common Stock.   If there occurs, other
than as described in the preceding subsection, any merger, business combination,
recapitaliza­tion, reclassification, subdivision or combination approved by the
Board that would result in the Persons who were shareholders of the Company
immediately prior to the effective time of any such transaction owning or
holding, in lieu of or in addition to shares of Common Stock, other securities,
money and/or property (or the right to receive other securities, money and/or
property) immediately after the effective time of such transaction, then the
outstanding Incentive Awards (including exercise prices and base prices) and
reserves for Incentive Awards under this Plan shall be adjusted in such manner
as the Committee determines shall be appropriate under the circumstances.  It is
intended that in the event of any such transaction, Incentive Awards under this
Plan shall entitle the holder of each Incentive Award to receive (upon exercise
in the case of Stock Options and SARs), in lieu of or in addition to shares of
Common Stock, any other securities, money and/or property receivable upon
consummation of any such transaction by holders of Common Stock with respect to
each share of Common Stock outstanding immediately prior to the effective time
of such transaction; upon any such adjustment, holders of Incentive Awards under
this Plan shall have only the right to receive in lieu of or in addition to
shares of Common Stock such other securities, money and/or other property as
provided by the adjustment.  If the agreement, resolution or other document
approved by the Board to effect any such transaction provides for the adjustment
of Incentive Awards under the Plan in connection with such transaction, then the
adjustment provisions contained in such agreement, resolution or other document
shall be final and conclusive, so long as they are in compliance with Code
section 409A.
 
 
7

--------------------------------------------------------------------------------

 


SECTION 5


Stock Options


5.1             Grant.   A Participant may be granted one or more Stock Options
under the Plan. No Participant shall have any rights as a shareholder with
respect to any shares of stock subject to Stock Options granted hereunder until
said shares have been issued.  Stock Options shall be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion. In addition, the Committee
may vary, among Participants and among Stock Options granted to the same
Participant, any and all of the terms and conditions of the Stock Options
granted under the Plan.  Subject to the limitation imposed by Section 4.2 of the
Plan, the Committee shall have complete discretion in determining the number of
Stock Options granted to each Participant.  The Committee may designate whether
or not a Stock Option is to be considered an incentive stock option as defined
in Section 422(b) of the Code; provided , that the number of shares of Common
Stock that may be designated as subject to incentive stock options for any given
Participant shall be limited to that number of shares that become exercisable
for the first time by the Participant during any calendar year (under all plans
of the Company and its Subsidiaries) and have an aggregate Market Value less
than or equal to $100,000 (or such other amount as may be set forth in the Code)
and all shares subject to an Incentive Award that have a Market Value in excess
of such aggregate amount shall automatically be subject to Stock Options that
are not incentive stock options.  Stock Options granted to directors who are not
employees of the Company or its Subsidiaries shall not be treated as incentive
stock options under Section 422(b) of the Code.
 
5.2             Stock Option Agreements.   Stock Options shall be evidenced by
stock option agreements and/or certificates of award containing the terms and
conditions applicable to such Stock Options.  To the extent not covered by the
stock option agreement, the terms and conditions of this Section 5 shall govern.


5.3             Stock Option Price.   The per share Stock Option exercise price
shall be determined by the Committee, but shall be a price that is equal to or
greater than 100% of the Market Value on the date of grant. The date of grant of
a Stock Option shall be the date the Stock Option is authorized by the Committee
or a future date specified by the Committee as the date for issuing the Stock
Option.


5.4             Medium and Time of Payment.   The exercise price for each share
purchased pursuant to a Stock Option granted under the Plan shall be payable in
cash or, if the Committee consents or provides in the applicable stock option
agreement or grant, in Mature Shares or other consideration substantially
equivalent to cash.  To the extent any such amendment would not cause a Stock
Option to become subject to Code section 409A, the time and terms of payment may
be amended with the consent of a Participant before or after exercise of a Stock
Option.  The Committee may implement a program for the broker-assisted cashless
exercise of Stock Options.
 
 
8

--------------------------------------------------------------------------------

 


5.5             Stock Options Granted to 10% Shareholders.   No Stock Option
granted to any Participant who at the time of such grant owns, together with
stock attributed to such Participant under Section 424(d) of the Code, more than
10% of the total combined voting power of all classes of stock of the Company or
any of its Subsidiaries may be designated as an incentive stock option, unless
such Stock Option provides an exercise price equal to at least 110% of the
Market Value on the date of grant and the exercise of the Stock Option after the
expiration of five years from the date of grant of the Stock Option is
prohibited by its terms.


5.6             Limits on Exercisability.   Except as set forth in Section 5.5,
Stock Options shall be exercisable for such periods, not to exceed 10 years from
the date of grant, as may be fixed by the Committee. At the time of exercise of
a Stock Option, the holder of the Stock Option, if requested by the Committee,
must represent to the Company that the shares are being acquired for investment
and not with a view to the distribution thereof. The Committee may in its
discretion require a Participant to continue the Participant’s service with the
Company and its Subsidiaries for a certain length of time prior to a Stock
Option becoming exercisable and may eliminate such delayed vesting provisions.


5.7           Restrictions on Transferability.


(a)             General.   Unless the Committee otherwise consents or permits
(before or after the option grant) or unless the stock option agreement or grant
provides otherwise, Stock Options granted under the Plan may not be sold,
exchanged, transferred, pledged, assigned or otherwise alienated or hypothecated
except by will or the laws of descent and distribution, and, as a condition to
any transfer permitted by the Committee or the terms of the stock option
agreement or grant, the transferee must execute a written agreement permitting
the Company to withhold from the shares subject to the Stock Option a number of
shares having a Market Value at least equal to the amount of any federal, state
or local withholding or other taxes associated with or resulting from the
exercise of a Stock Option. All provisions of a Stock Option that are determined
with reference to the Participant, including without limitation those that refer
to the Participant’s employment with the Company or its Subsidiaries, shall
continue to be determined with reference to the Participant after any transfer
of a Stock Option.


(b)             Other Restrictions.   The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to the exercise of
a Stock Option under the Plan as the Committee deems advisable, including,
without limitation, holding periods or further transfer restrictions, forfeiture
or “claw-back” provisions, and restrictions under applicable federal or state
securities laws.
 
 
9

--------------------------------------------------------------------------------

 


5.8             Termination of Employment, Directorship or Officer Status.  
Unless the Committee otherwise consents or permits (before or after the option
grant) or unless the stock option agreement or grant provides otherwise:


(a)             General.   If a Participant ceases to be a director of the
Company or ceases to be employed by or an officer of the Company or one of its
Subsidiaries for any reason other than the Participant’s death, Disability,
Retirement or termination for cause (which are addressed below in Subsections
5.8(b), (c), (d) and (e), respectively), the Participant may exercise his or her
Stock Options in accordance with their terms for a period of three months after
such termination of employment, directorship or officer status, but only to the
extent the Participant was entitled to exercise the Stock Options on the date of
termination unless the Committee otherwise con­sents or the terms of the stock
option agreement provide otherwise, and not beyond the original terms of the
Stock Options.  For purposes of the Plan, the following shall not be considered
a termination of employment, or, where applicable, directorship or officer
status: (i) a transfer of an employee from the Company to any Subsidiary; (ii) a
leave of absence, duly authorized in writing by the Company, for military
service or for any other purpose approved by the Company if the period of such
leave does not exceed 90 days; (iii) a leave of absence in excess of 90 days,
duly authorized in writing by the Company, provided that the employee’s right to
re-employment is guaranteed by statute, contract or written policy of the
Company; (iv) a termination of employment with continued service as an officer
or director; or (v) a termination of a directorship with continued service as an
employee or officer.  For purposes of the Plan, termination of employment shall
be considered to occur on the date on which the employee is no longer obligated
to perform services for the Company or any of its Subsidiaries and the
employee’s right to re-employment is not guaranteed by statute, contract or
written policy of the Company, regardless of whether the employee continues to
receive compensation from the Company or any of its Subsidiaries after such
date.


(b)             Death.   If a Participant dies either while a director of the
Company or an employee or officer of the Company or one of its Subsidiaries or
after the termination of employment or directorship other than for cause
(termination for cause is addressed below in Subsection 5.8(e)), all of the
Stock Options issued to such Participant shall become exercisable upon the
Participant’s death in accordance with their terms by the personal
representative of such Participant or other successor to the interest of the
Participant.


(c)             Disability.   If a Participant ceases to be a director of the
Company or ceases to be an employee or officer of the Company or one of its
Subsidiaries due to the Participant’s Disability, the Participant may exercise
all of his or her Stock Options in accordance with their terms.


(d)             Participant Retirement.   If a Participant Retires as a director
of the Company or an employee or officer of the Company or one of its
Subsidiaries, Stock Options granted under the Plan may be exercised in
accordance with their terms during the remaining terms of the Stock Options.
 
 
10

--------------------------------------------------------------------------------

 


(e)             Termination for Cause.   Notwithstanding anything to the
contrary in this Section 5.8, if a Participant is terminated for cause, the
Participant shall have no further right to exercise any Stock Options previously
granted.  For purposes of the Plan, the Committee or officers designated by the
Committee shall have absolute discretion to determine whether a termination is
for cause.


(f)             Additional Provisions in Stock Option Agreements.   The
Committee may, in its sole discretion, provide by resolution or by including
provisions in any stock option agreement entered into with a Participant that
the Participant shall have no further right to exer­cise any Stock Options after
termination of employment or directorship if the Com­mit­tee determines the
Participant has entered into Competition with the Company.


SECTION 6


Stock Appreciation Rights


6.1             Grant .  A Participant may be granted one or more Stock
Appreciation Rights under the Plan and such SARs will be subject to such terms
and conditions, consistent with the other provisions of the Plan, as will be
determined by the Committee in its sole discretion.  A SAR may relate to a
particular Stock Option and may be granted simultaneously with or subsequent to
the Stock Option to which it relates.  Except to the extent otherwise modified
in the grant, (i) SARs not related to a Stock Option shall be granted subject to
the same terms and conditions applicable to Stock Options as set forth in
Section 5, and (ii) all SARs related to Stock Options granted under the Plan
shall be granted subject to the same restrictions and conditions and shall have
the same vesting, exercisability, forfeiture and termination provisions as the
Stock Options to which they relate.  SARs may be subject to additional
restrictions and conditions.  The per-share base price for exercise or
settlement of SARs shall be determined by the Committee, but shall be a price
that is equal to or greater than the Market Value of such shares on the date of
the grant.


6.2             Exercise; Payment .  To the extent granted in tandem with a
Stock Option, SARs may be exercised only when a related Stock Option could be
exercised and only when the Market Value of the stock subject to the Stock
Option exceeds the exercise price of the Stock Option.  Unless the Committee
decides otherwise (in its sole discretion), SARs  will only be paid in cash or
in shares of Common Stock.  Other than as adjusted pursuant to Section 4.3, the
base price of SARs may not be reduced without shareholder approval (including
canceling previously awarded SARs and regranting them with a lower base price).
 
SECTION 7


Restricted Stock and Restricted Stock Units
 
7.1             Grant .   Subject to the limitations set forth in Sections 4.1
and 4.2 of the Plan, Restricted Stock and Restricted Stock Units may be granted
to Participants under the Plan. Shares of Restricted Stock are shares of Common
Stock the retention, vesting and/or transferability of which is subject, during
specified periods of time, to such conditions (including continued employment or
performance conditions) and terms as the Committee deems appropriate. Restricted
Stock Units are Incentive Awards denominated in units of Common Stock under
which the issuance of shares of Common Stock is subject to such conditions
(including continued employment or performance conditions) and terms as the
Committee deems appropriate. For purposes of determining the number of shares
available under the Plan, each Restricted Stock Unit shall count as the number
of shares of Common Stock subject to the Restricted Stock Unit.  Unless
determined otherwise by the Committee, each Restricted Stock Unit will be equal
to one share of Common Stock and will entitle a Participant to either shares of
Common Stock or an amount of cash determined with reference to the value of
shares of Common Stock.  To the extent determined by the Committee, Restricted
Stock and Restricted Stock Units may be satisfied or settled in Common Stock,
cash or a combination thereof.  Restricted Stock and Restricted Stock Units
granted pursuant to the Plan need not be identical but shall be consistent with
the terms of the Plan.  Subject to the requirements of applicable law, the
Committee shall determine the price, if any, at which awards of Restricted Stock
or Restricted Stock Units, or shares of Common Stock issuable under Restricted
Stock Unit awards, shall be sold or awarded to a Participant, which may vary
from time to time and among Participants.
 
 
11

--------------------------------------------------------------------------------

 


7.2             Restricted Stock Agreements.   Awards of Restricted Stock and
Restricted Stock Units shall be evidenced by restricted stock or restricted
stock unit agreements or certificates of award containing such terms and
conditions, consistent with the provisions of the Plan, as the Committee shall
from time to time determine. Unless the restricted stock or restricted stock
unit agreement or certificate provides otherwise, Restricted Stock and
Restricted Stock Unit awards shall be subject to the terms and conditions set
forth in this Section 7.


7.3             Vesting . The grant, issuance, retention, vesting and/or
settlement of shares of Restricted Stock and Restricted Stock Units shall occur
at such time and in such installments as determined by the Committee or under
criteria established by the Committee; provided , that Restricted Stock Units
will be settled within two and a half months following the end of the year in
which such Restricted Stock Units vest.  The Committee shall have the right to
make the timing of the grant, issuance, ability to retain, vesting and/or
settlement of shares of Restricted Stock and shares of Common Stock under
Restricted Stock Units subject to continued employment, passage of time and/or
such performance criteria as deemed appropriate by the Committee.


7.4             Termination of Employment, Directorship or Officer Status.  
Unless the Committee otherwise consents or permits (before or after the grant of
Restricted Stock or Restricted Stock Units) or unless the restricted stock or
restricted stock unit agreement or grant provides otherwise:


(a)             General.   In the event of termination of employment,
directorship or officer status during the Restricted Period for any reason other
than death, Disability, Retirement or termination for cause (which are addressed
below in Subsections 7.4(b), (c), (d) and (e), respectively), each Restricted
Stock and Restricted Stock Unit award still subject in full or in part to
restrictions at the date of such termination shall automatically be forfeited
and returned to the Company.  For purposes of the Plan, the following shall not
be considered a termination of employment, or, where applicable, directorship or
officer status: (i) a transfer of an employee from the Company to any
Subsidiary; (ii) a leave of absence, duly authorized in writing by the Company,
for military service or for any other purpose approved by the Company if the
period of such leave does not exceed 90 days; (iii) a leave of absence in excess
of 90 days duly authorized in writing by the Company, provided that the
employee’s right to re-employment is guaranteed by statute, contract or written
policy of the Company; (iv) a termination of employment with continued service
as an officer or director; or (v) a termination of a directorship with continued
service as an employee or officer.  For purposes of the Plan, termination of
employment shall be considered to occur on the date on which the employee is no
longer obligated to perform services for the Company or any of its Subsidiaries
and the employee’s right to re-employment is not guaranteed by statute, contract
or written policy of the Company, regardless of whether the employee continues
to receive compensation from the Company or any of its Subsidiaries after such
date.
 
12

--------------------------------------------------------------------------------

 


(b)             Death.   If a Participant dies either while a director of the
Company or an employee or officer of the Company or one of its Subsidiaries or
after the termination of employment or directorship other than for cause
(termination for cause is addressed below in Subsection 7.4(e)) but during the
time when the Participant holds Restricted Stock or Restricted Stock Units still
subject in full or in part to restrictions at the date of death, the
Participant’s Restricted Stock and Restricted Stock Units subject to a
Restricted Period shall immediately become vested and the Participant’s
ownership (or that of his successor in interest) of such Restricted Stock and
Restricted Stock Units shall not be affected by the Participant’s death.


(c)             Disability.   If a Participant ceases to be a director of the
Company or ceases to be an employee or officer of the Company or one of its
Subsidiaries due to the Participant’s Disability, the Participant’s Restricted
Stock and Restricted Stock Units subject to a Restricted Period shall
immediately become vested and the Participant’s ownership of such Restricted
Stock and Restricted Stock Units shall not be affected by such Disability.


 (d)             Retirement Eligibility.   On the date a Participant becomes
Retirement Eligible while serving as a director or an employee or officer of the
Company or one of its Subsidiaries, Restricted Stock and Restricted Stock Units
granted under the Plan subject to a Restricted Period shall immediately become
vested and all risk of forfeiture, restrictions on transfer and other
restrictions and/or conditions applicable to such Restricted Stock and
Restricted Stock Units shall immediately lapse.


(e)             Termination for Cause.   Notwithstanding anything to the
contrary in this Section 7.4, if a Participant’s employment or directorship is
terminated for cause, the Participant shall have no further right to receive any
Restricted Stock or Restricted Stock Units and all Restricted Stock and
Restricted Stock Units still subject to restrictions at the date of such
termination shall automatically be forfeited and returned to the Company.  For
purposes of the Plan, the Committee or officers designated by the Committee
shall have absolute discretion to determine whether a termination is for cause.


 
13

--------------------------------------------------------------------------------

 


7.5           Restrictions on Transferability.


(a)             General.   Unless the Committee otherwise consents or permits or
unless the terms of the restricted stock or restricted stock unit agreement or
grant provide otherwise: (i) shares of Restricted Stock and interests in
Restricted Stock Units shall not be sold, exchanged, transferred, pledged,
assigned or otherwise alienated or hypothecated during the Restricted Period
except by will or the laws of descent and distribution; and (ii) all rights with
respect to Restricted Stock and Restricted Stock Units granted to a Participant
under the Plan shall be exercisable during the Participant’s lifetime only by
such Participant, his or her guardian or legal representative.


(b)             Other Restrictions.   The Committee may impose other
restrictions on any shares of Common Stock subject to Restricted Stock and
Restricted Stock Unit awards under the Plan as the Committee considers
advisable, including, without limitation, holding periods or further transfer
restrictions, forfeiture or “claw-back” provisions, and restrictions under
applicable federal or state securities laws.


7.6             Legending of Restricted Stock.   In addition to any other legend
that may be set forth on a Participant’s share certificate, any certificates
evidencing shares of Restricted Stock awarded pursuant to the Plan shall bear
the following legend:


The shares represented by this certificate were issued subject to certain
restrictions under the Spartan Motors, Inc. Stock Incentive Plan of 2012 (the
“Plan”).  This certificate is held subject to the terms and conditions contained
in a restricted stock agreement that includes a prohibition against the sale or
transfer of the stock represented by this certificate except in compliance with
that agreement and that provides for forfeiture upon certain events.  Copies of
the Plan and the restricted stock agreement are on file in the office of the
Secretary of the Company.


The Committee may require that certificates representing shares of Restricted
Stock be retained and held in escrow by a designated employee or agent of the
Company or any Subsidiary until any restrictions applicable to shares of
Restricted Stock so retained have been satisfied or lapsed.


7.7             Rights as a Shareholder .   A Participant shall have all
dividend, liquidation and other rights with respect to Restricted Stock held by
such Participant as if the Participant held unrestricted Common Stock; provided,
that the unvested portion of any award of Restricted Stock shall be subject to
any restrictions on transferability or risks of forfeiture imposed pursuant to
this Section 7 and the terms and conditions set forth in the Participant’s
restricted stock agreement.  Unless the Committee otherwise determines or unless
the terms of the applicable restricted stock unit agreement or grant provide
otherwise, a Participant shall have all dividend and liquidation rights with
respect to shares of Common Stock subject to awards of Restricted Stock Units
held by such Participant as if the Participant held unrestricted Common
Stock.  Unless the Committee determines otherwise or unless the terms of the
applicable restricted stock or restricted stock unit agreement or grant provide
otherwise, any noncash dividends or distributions paid with respect to shares of
unvested Restricted Stock and shares of Common Stock subject to unvested
Restricted Stock Units shall be subject to the same restrictions and vesting
schedule as the shares to which such dividends or distributions relate.  Any
dividend payment with respect to Restricted Stock and Restricted Stock Units
shall be made no later than the end of the calendar year in which the dividends
are paid to shareholders, or, if later, the 15 th day of the third month
following the date the dividends are paid to shareholders.
 
 
14

--------------------------------------------------------------------------------

 


7.8             Voting Rights . Unless otherwise determined by the Committee,
Participants holding shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those shares during the Restricted Period.
Participants shall have no voting rights with respect to shares of Common Stock
underlying Restricted Stock Units unless and until such shares are reflected as
issued and outstanding shares on the Company’s stock ledger.
 
SECTION 8


Stock Awards


8.1             Grant.   Subject to the limitations set forth in Sections 4.1
and 4.2 of the Plan, a Participant may be granted one or more Stock Awards under
the Plan.  Stock Awards shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion.  Notwithstanding the previous sentence, Stock
Awards shall be settled no later than the 15 th day of the third month after the
awards vest.


8.2             Rights as a Shareholder.   A Participant shall have all voting,
dividend, liquidation and other rights with respect to shares of Common Stock
issued to the Participant as a Stock Award under this Section 8 upon the
Participant becoming the holder of record of the Common Stock granted pursuant
to such Stock Award; provided , that the Committee may impose such restrictions
on the assignment or transfer of Common Stock awarded pursuant to a Stock Award
as it considers appropriate.  Any dividend payment with respect to a Stock Award
shall be made no later than the end of the calendar year in which dividends are
paid to shareholders, or, if later, the 15 th day of the third month following
the date the dividends are paid to shareholders.


SECTION 9


Change in Control


9.1             Acceleration of Vesting.   If a Change in Control of the Company
shall occur, then, unless the Committee or the Board otherwise determines with
respect to one or more Incentive Awards, without action by the Committee or the
Board: (a) all outstanding Stock Options and Stock Appreciation Rights shall
become immediately exercisable in full and shall remain exercisable during the
remaining terms thereof as set forth in Sections 5.6 and 6.1, regardless of
whether the Participants to whom such Stock Options and Stock Appreciation
Rights have been granted remain in the employ or service of the Company or any
Subsidiary; and (b) all other outstanding Incentive Awards shall become
immediately fully vested and exercisable and nonforfeitable.
 
 
15

--------------------------------------------------------------------------------

 


9.2             Cash Payment for Stock Options and Stock Appreciation Rights.
  If a Change in Control of the Company shall occur, then the Committee, in its
sole discretion, without the consent of any Participant affected thereby, may
determine that some or all Participants holding outstanding Stock Options and/or
Stock Appreciation Rights shall receive, with respect to some or all of the
shares of Common Stock subject to such Stock Options and/or Stock Appreciation
Rights, as of the effective date of any such Change in Control of the Company,
cash in an amount equal to the greater of the excess of (a) the highest sales
price of the shares on Nasdaq on the date immediately prior to the effective
date of such Change in Control of the Company or (b) the highest price per share
actually paid in connection with any Change in Control of the Company over the
exercise price per share of such Stock Options and/or the base price per share
of such Stock Appreciation Rights.


SECTION 10


General Provisions


10.1             No Rights to Awards.   No Participant or other person shall
have any claim to be granted any Incentive Award under the Plan and there is no
obligation of uniformity of treatment of Participants or holders or
beneficiaries of Incentive Awards under the Plan. The terms and conditions of
Incentive Awards of the same type and the determination of the Committee to
grant a waiver or modification of any Incentive Award and the terms and
conditions thereof need not be the same with respect to each Participant or the
same Participant.


10.2             Withholding.   The Company or a Subsidiary shall be entitled
to: (a) withhold and deduct from future wages of a Participant (or from other
amounts that may be due and owing to a Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, local and
foreign withholding and employment-related tax requirements attributable to an
Incentive Award, including, without limitation, the grant, exercise or vesting
of, or payment of dividends with respect to, an Incentive Award or a
disqualifying disposition of Common Stock received upon exercise of an incentive
stock option; or (b) require a Participant promptly to remit the amount of such
withholding to the Company before taking any action with respect to an Incentive
Award. Unless the Committee determines otherwise, withholding may be satisfied
(but only to the extent required to satisfy the minimum amount required to be
withheld by law or regulation) by withholding Common Stock to be received upon
exercise or vesting of an Incentive Award or by delivery to the Company of
previously owned Common Stock.  The Company may establish such rules and
procedures concerning timing of any withholding election as it deems
appropriate.


10.3             Compliance With Laws; Listing and Registration of Shares.   All
Incentive Awards granted under the Plan (and all issuances of Common Stock or
other securities under the Plan) shall be subject to all applicable laws, rules
and regulations, and to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares covered thereby upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the grant of
such Incentive Award or the issuance or purchase of shares thereunder, such
Incentive Award may not be exercised in whole or in part, or the restrictions on
such Incentive Award shall not lapse, unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
 
 
16

--------------------------------------------------------------------------------

 


10.4             No Limit on Other Compensation Arrangements.   Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements, including
the grant of stock options and other stock-based awards, and such arrangements
may be either generally applicable or applicable only in specific cases.


10.5             No Right to Employment.   The grant of an Incentive Award shall
not be construed as giving a Participant the right to be retained in the employ
or directorship of the Company or any Subsidiary. The Company or any Subsidiary
may at any time dismiss a Participant from employment and a directorship may be
terminated consistent with the Company’s Restated Articles of Incorporation and
Bylaws, free from any liability or any claim under the Plan, unless otherwise
expressly provided in the Plan or in any written agreement with a Participant.


10.6             No Liability of Company .   The Company and any Subsidiary or
affiliate which is in existence or hereafter comes into existence shall not be
liable to a Participant or any other person as to: (a) the non-issuance or sale
of Common Stock as to which the Company has been unable to obtain from any
regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any shares hereunder;
(b) any tax consequence to any Participant or other person due to the receipt,
exercise or settlement of any Incentive Award granted hereunder; and (c) any
provision of law or legal restriction that prohibits or restricts the transfer
of shares of Common Stock issued pursuant to any Incentive Award.


10.7             Suspension of Rights under Incentive Awards.   The Company, by
written notice to a Participant, may suspend a Participant’s and any
transferee’s rights under any Incentive Award for a period not to exceed 60 days
while the termination for cause of that Participant’s employment or directorship
with the Company and its Subsidiaries is under consideration; provided, however,
that if such suspension causes an extension of the term of the Incentive Award,
such extension shall comply with Section 3.3(b) of the Plan.
 
10.8             Governing Law.   The validity, construction and effect of the
Plan and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Michigan and applicable federal law.
 
 
17

--------------------------------------------------------------------------------

 


10.9             Severability.   In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of the Plan and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included, unless
such construction would cause the Plan to fail in its essential purposes.


SECTION 11


Termination and Amendment


11.1            The Board may terminate the Plan at any time or may from time to
time amend or alter the Plan or any aspect of it as it considers proper and in
the best interests of the Company, provided that no such amendment may be made,
without the approval of shareholders of the Company, that would (i) reduce the
exercise price at which Stock Options, or the base price at which Stock
Appreciation Rights, may be granted below the prices provided for in Sections
5.3 and 6.1, respectively (ii) reduce the exercise price of outstanding Stock
Options or the base price of outstanding Stock Appreciation Rights, (iii)
increase the individual maximum limits in Section 4.2 or (iv) otherwise amend
the Plan in any manner requiring shareholder approval by law or under Nasdaq
listing requirements or other applicable Nasdaq rules.  The Committee may alter
or amend an award agreement and/or Incentive Award previously granted under the
Plan to the extent it determines that such action is appropriate.  In no event,
however, may the exercise price of Stock Options or the base price of Stock
Appreciation Rights be reduced below the Market Value on the date of the grant.
 
11.2            Notwithstanding anything to the contrary in Section 11.1, no
such amendment or alteration to the Plan or to any previously granted award
agreement or Incentive Award shall be made which would impair the rights of the
holder of the Incentive Award, without such holder’s consent, provided that no
such consent shall be required if the Committee determines in its sole
discretion and prior to the date of any Change of Control that such amendment or
alteration either is required or advisable in order for the Company, the Plan or
the Incentive Award to satisfy any law or regulation or to meet the requirements
of or avoid adverse financial accounting consequences under any accounting
standard.
 
SECTION 12


Effective Date and Duration of the Plan


This Plan shall take effect May 23, 2012, subject to approval by the
shareholders at the 2012 Annual Meeting of Shareholders or any adjournment
thereof or at a Special Meeting of Shareholders. Unless earlier terminated by
the Board of Directors, no Incentive Award shall be granted under the Plan after
May 22, 2022.

 
18